Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 1 of 12 PageID #:
                                    1173
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 2 of 12 PageID #:
                                    1174
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 3 of 12 PageID #:
                                    1175
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 4 of 12 PageID #:
                                    1176
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 5 of 12 PageID #:
                                    1177
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 6 of 12 PageID #:
                                    1178
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 7 of 12 PageID #:
                                    1179
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 8 of 12 PageID #:
                                    1180
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 9 of 12 PageID #:
                                    1181
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 10 of 12 PageID #:
                                     1182
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 11 of 12 PageID #:
                                     1183
Case 1:18-cr-00007-MAC-KFG Document 256-28 Filed 03/29/19 Page 12 of 12 PageID #:
                                     1184
